Citation Nr: 1605158	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-24 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to October 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that denied a compensable rating for bilateral hearing loss. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in May 2015.  A transcript of the hearing is associated with the claims file.  Subsequent to the hearing, in June 2015, the Veteran submitted additional medical evidence with a waiver of RO initial consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.

The Board finds that a remand is warranted in order for the Veteran to be afforded a new VA examination.  The Veteran's last VA examination for his service-connected bilateral hearing loss was in February 2014.  The Board observes that the VA examination was deemed invalid as the examiner noted that the audiometric scores were inconsistent and not reliable.  The Veteran submitted a May 2015 private audiometric report from Costco Hearing Aid Center that appears to show worsening symptoms, however, that audiogram did not test the puretone threshold at 3000 hertz, nor did it provide speech recognition scores, so it is not adequate for VA rating purposes.  See 38 C.F.R. § 4.85 (2015).

As the evidence may suggest worsening symptoms of the Veteran's bilateral hearing loss, the Board finds that further examination would be helpful in deciding the hearing loss rating issue.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Finally, although the Veteran has not identified any current treatment (private or VA) relevant to his hearing loss disability, given the time that will pass during the processing of this remand, any updated VA treatment records pertinent to the Veteran's bilateral hearing loss should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records pertinent to the bilateral hearing loss disability.  VA records dated through February 2014 from the Anchorage VA Healthcare systems are located in the Veteran's claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

All efforts to obtain any records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Following receipt of any additional records, schedule the Veteran for a VA audiological evaluation with an examiner other than the February 2014 examiner to determine the current nature and severity of his service-connected bilateral hearing loss.  The contents of the electronic claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After a careful review of the Veteran's claims file the VA audiologist must discuss the current nature and severity of the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability, to include any functional impairment with employment.  

The examiner must also comment on the other hearing evaluations (February 2014 VA examination and the May 2015 examination from Costco Hearing Aid Center) to see if they show a progression of bilateral hearing loss.

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

3.  Thereafter, review the claims file to ensure that all the foregoing requested development is completed, and, arrange for any additional development indicated.  The AOJ should then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


